Mr. Chief Justice Waite
announced the decision of the court.
- The first question certified in this case is answered in the affirmative, upon the authority of Fosdick v. Schall, supra, p. 235.
The third question is answered in the same way upon the same authority. The Union Car-Spring Manufacturing Company is entitled to payment in full, and Hale, Ayer, & Co. to payment of so much of their claim only as is for supplies to the machinery department. There is nothing in the case to show any special equities in their favor in respect to that part of their account which is for material for construction purposes.
An answer to the second question is unnecessary.
The several decrees appealed from will be reversed, and the cause remanded with instructions to enter decrees in favor of the appellants for the amount due them respectively from the fund in court, upon the principles settled by the answers which are’ given to the questions certified; and it is

iSo ordered.